Case 2:20-cv-03555-JWH-JPR Document 82 Filed 12/28/20 Page 1 of 17 Page ID #:1622




     1
     2
     3
     4
     5
     6
     7
     8                     UNITED STATES DISTRICT COURT
     9              FOR THE CENTRAL DISTRICT OF CALIFORNIA
    10
    11   KATHERINE KESTERSON,                   Case No. 2:20-cv-03555-JWH-JPRx
           Individually and as Successor-In-
    12     Interest of the Estate of SCOTT      ORDER ON MOTION OF
           KESTERSON, Deceased;                 DEFENDANT CHATTEM, INC.
    13   CORA JANE KESTERSON; and               TO DISMISS PURSUANT TO
         HATTIE MAY KESTERSON, BY               RULE 12(b)(2) OF THE FEDERAL
    14     AND THROUGH HER                      RULES OF CIVIL PROCEDURE
           GUARDIAN AD LITEM,                   [41]
    15     KATHERINE KESTERSON,
    16               Plaintiffs,
    17         v.
    18   BRENNTAG NORTH AMERICA,
           INC. (sued individually and as
    19     successor-in-interest to MINERAL
           PIGMENT SOLUTIONS, INC. and
    20     as successor-in-interest to
           WHITTAKER CLARK &
    21     DANIELS, INC.);
         BRENNTAG SPECIALTIES, INC.
    22     f/k/a MINERAL PIGMENT
           SOLUTIONS, INC. (sued
    23     individually and as successor-in-
           interest to WHITTAKER CLARK
    24     & DANIELS, INC.);
         BLOCK DRUG CORPORATION;
    25   CHATTEM, INC. (sued individually
           and as successor-in-interest to
    26     BLOCK DRUG CORPORATION,
           successor-in-interest to THE GOLD
    27     BOND STERILIZING POWDER
           COMPANY a/k/a THE GOLD
    28     BOND COMPANY);
Case 2:20-cv-03555-JWH-JPR Document 82 Filed 12/28/20 Page 2 of 17 Page ID #:1623




     1   CYPRUS MINES CORPORATION;
         CVS HEALTH CORPORATION
     2     (sued individually and as successor-
           in-interest to LONGS DRUG
     3     STORES);
         LONGS DRUG STORES, L.L.C.;
     4   LONGS DRUG STORES
           CALIFORNIA, L.L.C.;
     5   WHITTAKER CLARK & DANIELS,
           INC.; and
     6   DOES 1-450,
     7               Defendants.
     8
     9
    10
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
Case 2:20-cv-03555-JWH-JPR Document 82 Filed 12/28/20 Page 3 of 17 Page ID #:1624




     1                                I. INTRODUCTION
     2         Plaintiffs Scott Kesterson and Katherine Kesterson filed this action in Los
     3   Angeles County Superior Court on October 25, 2019.1 On April 16, 2020,
     4   Defendants Johnson & Johnson and Johnson & Johnson Consumer Inc. removed
     5   the case to this Court.2 On October 1, 2020, Plaintiffs filed a First Amended
     6   Complaint.3 In their FAC, Plaintiffs allege that Mr. Kesterson developed
     7   malignant mesothelioma as a result of his exposure to asbestos from asbestos-
     8   containing talcum powder.4 Among the asbestos-containing products to which
     9   Mr. Kesterson was allegedly exposed is Gold Bond powder, manufactured by
    10   Defendant Chattem, Inc.5
    11         On June 12, 2020, Chattem filed a motion to dismiss for lack of personal
    12   jurisdiction.6 In its Motion, Chattem argues that it lacks sufficient contacts with
    13   California for this Court to exercise either general or specific personal
    14   jurisdiction over it.7 For the reasons stated below, the Court GRANTS the
    15   Motion and dismisses Plaintiffs’ claims against Chattem for lack of personal
    16   jurisdiction.
    17                          II. FACTUAL BACKGROUND
    18         According to the FAC, Mr. Kesterson developed mesothelioma from
    19   exposure to asbestos-containing talcum powder products.8 The FAC lists
    20
    21   1
               See Notice of Removal, Ex. C [ECF No. 1-5].
    22   2
               See Notice of Removal [ECF No. 1].
         3
    23         First Am. Compl. (the “FAC”) [ECF No. 64].
         4
               Id. at ¶ 3. Mr. Kesterson passed away on July 30, 2020. See Notice of
    24   Death of Pl. Scott Kesterson [ECF No. 52]. The action is now being pursued as
         a wrongful death and survivorship action. See FAC 2:13-18.
    25   5
               FAC ¶ 3.
    26   6
               See Def. Chattem, Inc.’s Mot. to Dismiss Pursuant to
         Fed. R. Civ. P. 12(b)(2) (the “Motion”) [ECF No. 41].
    27   7
               See generally id.
    28   8
               FAC ¶ 3.

                                                 -3-
Case 2:20-cv-03555-JWH-JPR Document 82 Filed 12/28/20 Page 4 of 17 Page ID #:1625




     1   Mr. Kesterson’s alleged exposure by place and time period.9 Plaintiffs allege
     2   that Mr. Kesterson was exposed to asbestos-containing products at “[p]ersonal
     3   [r]esidences” in Henderson, Nevada, from approximately the early 1990s to the
     4   early 2000s through his “personal use of talcum powder products.”10 Plaintiffs
     5   further allege that Mr. Kesterson was exposed to asbestos-containing products
     6   in Nevada and California at “[p]ersonal [r]esidences” from approximately the
     7   early 1980s through the early 1990s as a result of his mother’s use of talcum
     8   products.11
     9         Plaintiffs and Chattem provided the Court with excerpts from
    10   Mr. Kesterson’s February 2020 deposition in which he testified about his use of
    11   talcum products.12 Mr. Kesterson testified that he used or was otherwise
    12   exposed to three forms of talcum product: (1) Johnson & Johnson baby powder;
    13   (2) Dr. Scholl’s foot powder; and (3) Gold Bond powder.13 Gold Bond powder,
    14   made by Chattem, is the product relevant to this Motion.
    15         Mr. Kesterson testified that he was exposed to these powders in different
    16   ways: he used the Johnson & Johnson powder as baby powder; he used
    17   Dr. Scholl’s foot powder on his feet; and he used the Gold Bond powder in his
    18   groin area.14 He used the Gold Bond powder especially to prevent chafing
    19   during bicycling.15 Mr. Kesterson explained, “I was an Eagle Scout and did a lot
    20   of Scouting. So we did a lot of bike trips to California as well. So used [sic] a lot
    21
    22
    23   9
              See FAC, Ex. A.
         10
    24        Id.
         11
              Id.
    25   12
              See, e.g., Decl. of Mary T. Rahmes in Supp. of Pl.s’ Opp’n to the Motion
    26   (“Rahmes Decl.”) [ECF No. 46-1], Ex. 1.
         13
              Rahmes Decl., Ex. 1 at 14 (Dep. Tr. at 56:14-22).
    27   14
              Id. at 11-12 (Dep. Tr. at 30:21-49:18).
    28   15
              See id. at 12 (Dep. Tr. at 48:18-49:9).

                                                  -4-
Case 2:20-cv-03555-JWH-JPR Document 82 Filed 12/28/20 Page 5 of 17 Page ID #:1626




     1   of different powders then as well.”16 Mr. Kesterson testified that he used Gold
     2   Bond powder from “middle of high school, sophomore year, kind of that time
     3   until my mid 20s or so,” especially during a two-year missionary trip in 2002
     4   and 2003 in Atlanta, Georgia.17
     5         During his deposition, Mr. Kesterson answered questions about his
     6   potential use of Gold Bond powder in the state of California. In view of the
     7   significance of that testimony, the relevant portion of the transcript of
     8   Mr. Kesterson’s deposition is set forth below:
     9                Q.     Okay. Do you know if you ever purchased Gold Bond
    10         in the state of California?
    11                A.     Yeah. So like I said, we were—I was—I was in Scouts
    12         growing up, and we did our—our big Scouting trip one year is we did
    13         a week-long bike trip up and down the Pacific Coast Highway.
    14         Excuse me. One. And we averaged about 30 to 50 miles a day. And
    15         so, you know, I don’t know exactly that I purchased it then. I—you
    16         know, but I do know that there’s a higher likelihood or chance that I
    17         purchased it in California than—because you—you try to pack as
    18         light—as light as you can when you’re going out. And then our
    19         family trips often were to Southern California and going to—to the
    20         beach when I was growing up. Huntington Beach, Laguna Beach,
    21         Car- —Carpinteria. So for sure during that time my mom would
    22         have—have purchased some—some powder for us while we were
    23         there because we liked to ride boogie boards a lot, if you know what
    24         that is. It’s kind of a half surfboard kind of a thing, or third of it.
    25         Anyway, when you’re out riding the saltwater all day and you—and
    26
    27   16
               Id. at 11 (Dep. Tr. at 31:19-22).
    28   17
               Id. at 12 (Dep. Tr. at 48:22-49:9).

                                                 -5-
Case 2:20-cv-03555-JWH-JPR Document 82 Filed 12/28/20 Page 6 of 17 Page ID #:1627




     1         you—you chafe real bad there. So I remember for sure having one
     2         trip where I chafed real bad and—and Mom having to go get us—us
     3         some—some powder—
     4                  Q.   Do you remember—
     5                  A.   —at that point.
     6                  Q.   —it being Gold Bond?
     7                  MS. SALFITI: Sorry. I have a belated objection—
     8                  MR. BLUMENFELD-JAMES: Yeah. Go ahead.
     9                  MS. SALFITI: —to the last answer. Respectfully move to
    10         strike the nonresponsive and speculative portions of the answer.
    11         And I lost track of the question, so—
    12                  MR. BLUMENFELD-JAMES: Sure. I’ll ask the question
    13         again.
    14                  BY MR. BLUMENFELD-JAMES:
    15                  Q.   Do you recall it being a Gold Bond product that was—
    16                  DEFENSE COUNSEL: Leading.
    17                  BY MR. BLUMENFELD-JAMES:
    18                  Q.   —purchased at this time?
    19                  A.   Not Gold Bond per se.
    20                  Q.   Okay. So it was a powder, but you’re not sure what it
    21         was?
    22                  A.   But if, you know, again, if it wasn’t used for just the feet,
    23         which would have been Dr. Scholl’s, or as a baby powder, which
    24         would have been Johnson & Johnson, so Gold Bond’s the only other
    25         powder. I remember using it. So seeing that it was used for the
    26         purpose it was used for on my groin to prevent chafing, then it—it
    27         probably would have had to have been Gold Bond or else I wouldn’t
    28         have known what it was.

                                                  -6-
Case 2:20-cv-03555-JWH-JPR Document 82 Filed 12/28/20 Page 7 of 17 Page ID #:1628




     1                Q.    Okay.
     2                DEFENSE COUNSEL: Move to strike speculative portions,
     3         those portions lacking foundation.
     4                MS. SALFITI: Join.18
     5         In support of its Motion, Chattem submitted a declaration from its
     6   “Assistant Secretary,” Stacy Apgar.19 Ms. Apgar testifies that “Chattem is a
     7   consumer healthcare products company incorporated under the laws of the State
     8   of Tennessee” with its headquarters and “principal place of business” located
     9   in New Jersey.20 According to Ms. Apgar, “Chattem does not manufacture any
    10   products in California; does not maintain any stores, manufacturing facilities, or
    11   other property in California; and does not maintain assets or inventory in
    12   California.”21
    13         Plaintiffs and Chattem dispute the nature and extent of Chattem’s
    14   contacts with California. Plaintiffs contend that, based upon information
    15   obtained from the internet, Chattem maintains an office in Redondo Beach,
    16   California.22 Chattem, on the other hand, states that “[t]o the extent” it ever
    17   “had an office in Redondo Beach, California, or anywhere else in California, that
    18   office is now closed.”23 Further, “Chattem has no employees in Redondo
    19   Beach, California, or anywhere else in California.”24
    20
    21
    22
         18
               Id. at 14 (Dep. Tr. 54:15-57:2).
    23   19
               Decl. of Stacy Apgar in Supp. of the Motion (the “Apgar Decl.”) [ECF
    24   No. 41-1].
         20
               Id. at ¶¶ 4 & 5.
    25   21
               Id. at ¶ 8.
    26   22
               Rahmes Decl. at ¶¶ 3-6.
         23
    27         Decl. of Kathy Caldwell in Supp. of the Motion (the “Caldwell Decl.”)
         [ECF No. 47] at ¶ 6.
    28   24
               Id. at ¶ 7.

                                                 -7-
Case 2:20-cv-03555-JWH-JPR Document 82 Filed 12/28/20 Page 8 of 17 Page ID #:1629




     1                              III. LEGAL STANDARD
     2         A party may assert the defense of lack of personal jurisdiction by motion.
     3   Fed. R. Civ. P. 12(b)(2). “When a defendant moves to dismiss for lack of
     4   personal jurisdiction, the plaintiff bears the burden of demonstrating that the
     5   court has jurisdiction over the defendant.” Menken v. Emm, 503 F.3d 1050, 1056
     6   (9th Cir. 2007). In resolving a motion to dismiss for lack of personal
     7   jurisdiction, “uncontroverted allegations in the complaint must be taken as
     8   true.” Schwarzenegger v. Fred Martin Motor Co., 374 F.3d 797, 800 (9th Cir.
     9   2004). Disputed facts are resolved in favor of the plaintiff. Pebble Beach Co. v.
    10   Caddy, 453 F.3d 1151, 1154 (9th Cir. 2006). “Where, as here, the motion to
    11   dismiss is based on written submissions—rather than an evidentiary hearing—
    12   the plaintiff need only make a prima facie showing of jurisdiction.” Corcoran v.
    13   CVS Health Corp., 169 F. Supp. 3d 970, 979 (N.D. Cal. 2016) (citing
    14   Schwarzenegger, 374 F.3d at 800). “A plaintiff makes a ‘prima facie’ showing by
    15   producing admissible evidence which, if believed, would be sufficient to
    16   establish the existence of personal jurisdiction.” Id. (citing Ballard v. Savage, 65
    17   F.3d 1495, 1498 (9th Cir. 1995)).
    18         “When no federal statute governs personal jurisdiction, the district court
    19   applies the law of the forum state.” Scholl v. F.D.I.C. as Receiver for WA Mut.
    20   Bank, FA, No. 08-3977 SC, 2009 WL 1625947, at *3 (N.D. Cal. June 5, 2009).
    21   Under California law, “[a] court of this state may exercise jurisdiction on any
    22   basis not inconsistent with the Constitution of this state or of the United
    23   States.” Cal. Civ. Proc. Code § 410.10. “The Due Process Clause protects an
    24   individual’s liberty interest in not being subject to the binding judgments of a
    25   forum with which he has established no meaningful ‘contacts, ties, or
    26   relations.’” Burger King Corp. v. Rudzewicz, 471 U.S. 462, 471–72 (1985)
    27   (quoting International Shoe Co. v. Washington, 326 U.S. 310, 319 (1945)).
    28

                                                 -8-
Case 2:20-cv-03555-JWH-JPR Document 82 Filed 12/28/20 Page 9 of 17 Page ID #:1630




     1          A court may exercise personal jurisdiction over a foreign defendant only if
     2   the defendant has such minimum contacts with the forum state “that the
     3   maintenance of the suit does not offend ‘traditional notions of fair play and
     4   substantial justice.’” Int’l Shoe Co. v. State of Wash., Office of Unemployment
     5   Comp. & Placement, 326 U.S. 310, 316 (1945) (citations omitted). There are two
     6   species of personal jurisdiction: general jurisdiction and specific jurisdiction.
     7   “A court may assert general jurisdiction over foreign (sister-state or foreign-
     8   country) corporations to hear any and all claims against them when their
     9   affiliations with the State are so ‘continuous and systematic’ as to render them
    10   essentially at home in the forum State.” Goodyear Dunlop Tires Operations, S.A.
    11   v. Brown, 564 U.S. 915, 919 (2011) (citing International Shoe, 326 U.S. at 317).
    12   “[O]nly a limited set of affiliations with a forum will render a defendant
    13   amenable to all-purpose jurisdiction there.” Daimler AG v. Bauman, 571 U.S.
    14   117, 137 (2014). A foreign corporation that engages in “‘a substantial,
    15   continuous, and systematic course of business’” in California may still lack
    16   sufficient minimum contacts for a court in this state to exercise general personal
    17   jurisdiction over the corporation. Id. at 138 (citation omitted).
    18          In contrast to general personal jurisdiction, specific personal jurisdiction
    19   “is confined to adjudication of ‘issues deriving from, or connected with, the
    20   very controversy that establishes jurisdiction.’” Goodyear, 564 U.S. at 919
    21   (citation omitted). A court has specific personal jurisdiction over a defendant in
    22   a particular action if the elements of the following “three-prong test” are
    23   satisfied:
    24          (1) The non-resident defendant must purposefully direct his
    25          activities or consummate some transaction with the forum or
    26          resident thereof; or perform some act by which he purposefully
    27          avails himself of the privilege of conducting activities in the forum,
    28          thereby invoking the benefits and protections of its laws;

                                                  -9-
Case 2:20-cv-03555-JWH-JPR Document 82 Filed 12/28/20 Page 10 of 17 Page ID #:1631




     1         (2) the claim must be one which arises out of or relates to the
     2         defendant’s forum-related activities; and
     3         (3) the exercise of jurisdiction must comport with fair play and
     4         substantial justice, i.e. it must be reasonable.
     5   Lake v. Lake, 817 F.2d 1416, 1421 (9th Cir.1987). “The plaintiff bears the
     6   burden of satisfying the first two prongs of the test.” Schwarzenegger, 374 F.3d
     7   at 802 (citation omitted). “If the plaintiff succeeds in satisfying both of the first
     8   two prongs, the burden then shifts to the defendant to ‘present a compelling
     9   case’ that the exercise of jurisdiction would not be reasonable.” Id. (citing
    10   Burger King, 471 U.S. at 476–78).
    11                                    IV. ANALYSIS
    12   A.    General Personal Jurisdiction
    13         Plaintiffs argue that this Court has general personal jurisdiction over
    14   Chattem because Chattem’s “business activities in California, when taken
    15   together, are sufficient to establish general jurisdiction.”25 According to
    16   Plaintiffs, “Chattem has a national (and even international) client base, markets,
    17   sells, and distributes its Gold Bond and lines of other personal care products
    18   throughout the United [S]tates, including California, Chattem has derived
    19   economic benefit from doing business over the years in California, and
    20   Chattem’s advertising and promotional materials stress a national presence
    21   throughout the United States.”26 Plaintiffs also cite information from the
    22   internet that refers to a possible Chattem office in Redondo Beach, California,
    23   although Chattem disputes that such an office exists.27
    24
    25
         25
                Pl.s’ Opp’n to Chattem, Inc.’s Motion (the “Opposition”) [ECF No. 46]
    26   at 5:7-8.
         26
    27          Id. at 5:9-14; see also id. at 9:17-10:8 (discussing evidence that Chattem
         does business in California).
    28   27
                Id. at 7:18-9:16.

                                                 -10-
Case 2:20-cv-03555-JWH-JPR Document 82 Filed 12/28/20 Page 11 of 17 Page ID #:1632




     1         Even setting aside the evidentiary problems with Plaintiffs’ submissions,28
     2   Plaintiffs have not satisfied their burden of showing that the Court has general
     3   personal jurisdiction over Chattem. The Supreme Court has made clear that the
     4   test for general personal jurisdiction is “not whether a foreign corporation’s in-
     5   forum contacts can be said to be in some sense ‘continuous and systematic,’”
     6   but rather “whether that corporation’s ‘affiliations with the State are so
     7   “continuous and systematic” as to render [it] essentially at home in the forum
     8   State.’” Daimler AG, 571 U.S. at 138–39 (quoting Goodyear, 564 U.S. at 919).
     9   “The paradigm all-purpose forums for general jurisdiction are a corporation’s
    10   place of incorporation and principal place of business.” Id. at 118. Chattem has
    11   submitted competent evidence showing that its principal place of business is in
    12   New Jersey and that it is incorporated in Tennessee.29 Plaintiffs have not
    13   rebutted this evidence.30
    14         Aside from the state of incorporation and principal place of business, a
    15   corporation will be subject to general personal jurisdiction only under limited
    16   circumstances. For example, where a mining company set up wartime
    17   operations in Ohio after a hostile power occupied its location in the Philippines
    18   during World War II, the Supreme Court held that the mining company was
    19   subject to general personal jurisdiction in Ohio. Perkins v. Benguet Consol. Min.
    20   Co., 342 U.S. 437, 447-48 (1952). In contrast, in Daimler AG, Daimler’s wholly
    21   owned subsidiary, Mercedes-Benz USA, LLC, had a regional headquarters in
    22   California and distributed tens of thousands of cars in the state, generating
    23   billions in revenue. See Daimler AG, 571 U.S. at 143 (Sotomayor, J., concurring).
    24
         28
               See discussion of evidentiary objections in Part IV.D., infra.
    25   29
               See Apgar Decl. at ¶¶ 4-8; Caldwell Decl. at ¶¶ 5-7.
    26   30
               Plaintiffs suggest that Chattem has a “headquarters” in Redondo Beach,
         California. Aside from the fact that a “headquarters” is not necessarily the
    27   same as a principal place of business, the Court rejects Plaintiffs’ proffered
         evidence (printouts from websites) because it lacks foundation and is
    28   inadmissible hearsay.

                                                -11-
Case 2:20-cv-03555-JWH-JPR Document 82 Filed 12/28/20 Page 12 of 17 Page ID #:1633




     1   Nonetheless, these contacts were not enough to render Daimler AG “essentially
     2   at home” in California such that it could be subjected to suit in the state. Id. at
     3   137–42. See also Goodyear, 564 U.S. at 920 (general personal jurisdiction over a
     4   foreign corporation does not obtain merely because its goods reach the forum
     5   state through the stream of commerce).
     6         Chattem disclaims any physical presence in California, but even if it did
     7   have an office and employees in the state, without more, such a limited presence
     8   would still not be enough for this Court to exercise general personal jurisdiction
     9   over it. There is no dispute that Chattem has sold and continues to sell products
    10   in California, but such conduct does not render Chattem subject to general
    11   personal jurisdiction. Accordingly, if the Court has personal jurisdiction over
    12   Chattem, it must be based upon specific (rather than general) personal
    13   jurisdiction.
    14   B.    Specific Personal Jurisdiction
    15         To exercise specific personal jurisdiction over Chattem, the Court must
    16   find that (1) Chattem purposefully directed its activities toward the forum state
    17   or purposefully availed itself “of the privilege of conducting activities in”
    18   California; (2) the claims in this lawsuit arise out of Chattem’s “forum-related
    19   activities;” and (3) the exercise of jurisdiction would be reasonable. Menken,
    20   503 F.3d at 1057. The Court addresses each element below.
    21         1.        Purposeful Availment or Purposeful Direction
    22         The first prong, which is often rendered the “purposeful availment”
    23   prong, in fact contains two subtests, either one of which may satisfy the first
    24   prong of the specific personal jurisdiction test. See Menken, 503 F.3d at 1057–58;
    25   Yahoo! Inc. v. La Ligue Contre Le Racisme Et L’Antisemitisme, 433 F.3d 1199,
    26   1206 (9th Cir. 2006). Typically, the “purposeful availment” test is applied in
    27   contract cases, whereas the “purposeful direction” test is applied in tort cases.
    28   Menken, 503 F.3d at 1057–58.

                                                 -12-
Case 2:20-cv-03555-JWH-JPR Document 82 Filed 12/28/20 Page 13 of 17 Page ID #:1634




     1          The Court concludes that the “personal availment” subtest is met here.
     2   Chattem does not dispute that it intentionally sells or has sold Gold Bond
     3   powder in California. In doing so, Chattem availed itself “of the privilege of
     4   conducting activities in the forum, thereby invoking the benefits and protections
     5   of its laws.” Schwarzenegger, 374 F.3d at 802. Accordingly, the “purposeful
     6   availment” subtest is met, which satisfies the first prong of the specific personal
     7   jurisdiction test.
     8          2.     Arising Out of Forum-Related Conduct—“But For” Test
     9          Chattem’s objection to the Court’s exercise of personal jurisdiction rests
    10   primarily on the second prong of the specific personal jurisdiction test.31 In the
    11   Ninth Circuit, courts apply a “but for” causation subtest to determine “whether
    12   a particular claim arises out of forum-related activities and thereby satisfies the
    13   second requirement for specific jurisdiction.” Ballard v. Savage, 65 F.3d 1495,
    14   1500 (9th Cir. 1995). The question is: “but for [Chattem’s] contacts with . . .
    15   California, would [Plaintiffs’] claims against [Chattem] have arisen?” Id.; see
    16   also Anthony v. Iron Mountain, Inc., No. CV 20-05932-AB (ASx), 2020 WL
    17   5793449, at *6 (C.D. Cal. Sept. 25, 2020) (discussing but-for test).
    18          Importantly, Mr. Kesterson’s action in unilaterally bringing Gold Bond
    19   powder into the state would not, without more, be sufficient to satisfy the test,
    20   because his unilateral action would not count as Chattem’s forum-related
    21   conduct. See World-Wide Volkswagen Corp. v. Woodson, 444 U.S. 286, 298
    22   (1980) (unilateral action “‘of those who claim some relationship with a
    23   nonresident defendant’” does not satisfy requirement of forum contact)
    24   (quoting Hanson v. Denckla, 357 U.S. 235, 253 (1958)). Mr. Kesterson testified
    25   that he used Gold Bond powder during a bicycle trip, but he was not certain if he
    26
    27
    28   31
                See Motion 6:20-8:18.

                                                 -13-
Case 2:20-cv-03555-JWH-JPR Document 82 Filed 12/28/20 Page 14 of 17 Page ID #:1635




     1   purchased it in California or brought it with him from out-of-state.32 He
     2   explained, however, that “there’s a higher likelihood or chance that” he
     3   purchased Gold Bond powder when he was in California because “you try to
     4   pack as light . . . as you can when you’re going out” on such a bicycle trip.33
     5         Mr. Kesterson also testified about his family’s beach trips in California
     6   during which his mother “for sure” would have purchased “some powder.”34
     7   He further testified that he “remember[ed] for sure having one trip where [he]
     8   chafed real bad and” his mother had “to go get . . . some powder.”35 When
     9   asked if he recalled whether the product that his mother had purchased was
    10   Gold Bond powder, Mr. Kesterson responded “Not Gold Bond per se.”36 Upon
    11   further questioning, he explained, “[b]ut if, you know, again, if it wasn’t used
    12   for just the feet, which would have been Dr. Scholl’s, or as a baby powder, which
    13   would have been Johnson & Johnson, so Gold Bond’s the only other powder.”37
    14   Mr. Kesterson then stated, “I remember using it,” but he did not specify
    15   whether “it” referred to Gold Bond powder.38 Mr. Kesterson further explained
    16   that “seeing that it was used for the purpose it was used for on my groin to
    17   prevent chafing, then it—it probably would have had to have been Gold Bond or
    18   else I wouldn’t have known what it was.”39
    19         “Where a defendant moves to dismiss a complaint for lack of personal
    20   jurisdiction, the plaintiff bears the burden of demonstrating that jurisdiction is
    21   appropriate.” Schwarzenegger, 374 F.3d at 800 (9th Cir. 2004) (citing Sher v.
    22
         32
    23         See Rahmes Decl., Ex. 1 at 13-14 (Dep. Tr. 51:21-52:21 & 54:15-56:22).
         33
               Id. at 14 (Dep. Tr. 54:25-55:3).
    24   34
               Id. (Dep. Tr. 55:7-9).
    25   35
               Id. (Dep. Tr. 55:15-17).
         36
    26         Id. (Dep. Tr. 56:11).
         37
               Id. (Dep. Tr. 56:14-18).
    27   38
               See id.
    28   39
               Id. (Dep. Tr. 56:18-22).

                                                 -14-
Case 2:20-cv-03555-JWH-JPR Document 82 Filed 12/28/20 Page 15 of 17 Page ID #:1636




     1   Johnson, 911 F.2d 1357, 1361 (9th Cir. 1990)). Plaintiffs have not met that
     2   burden. Mr. Kesterson’s testimony does not establish that he or someone acting
     3   on his behalf purchased Gold Bond powder in California. Mr. Kesterson’s
     4   testimony that “there’s a higher likelihood or chance that” he purchased Gold
     5   Bond powder during his bicycle trip in California because “you try to pack as
     6   light as you can” does not establish that it is more likely than not that he did so;
     7   the statement is entirely equivocal.40 Similarly, although Mr. Kesterson testified
     8   that his mother “for sure” would have purchased “some powder,” he expressly
     9   stated that the “powder” was “[n]ot Gold Bond per se.”41 His subsequent
    10   testimony is not based upon any specific recollection, but rather is purely
    11   speculative. Further, Chattem contends that any use of Gold Bond powder in
    12   California by Mr. Kesterson was de minimis.42 Although neither party adduces
    13   evidence on this point, the burden is on Plaintiffs to show that their claims arise
    14   out of Chattem’s forum contacts.
    15         Accordingly, Plaintiffs have failed to meet their burden of establishing
    16   that the claims at issue arise out of Chattem’s contacts with the forum state.
    17   Plaintiffs have therefore not met their burden to show that the Court may
    18   exercise personal jurisdiction over Chattem.
    19   C.    Subject Matter Jurisdiction
    20         Plaintiffs argue that the Court should also reconsider whether it has
    21   subject matter jurisdiction in light of the evidence that Plaintiffs present that
    22   Chattem does business and may have a physical presence in California.43 The
    23   Court is mindful of the fact that it has “an independent obligation to determine
    24   whether subject-matter jurisdiction exists, even in the absence of a challenge
    25
         40
    26         See id. (Dep. Tr. at 54:23-55:3).
         41
               Id. (Dep. Tr. at 55:7-56:11).
    27   42
               Motion 3:25-27.
    28   43
               Opposition 2:1-14 & 10 n.1.

                                                   -15-
Case 2:20-cv-03555-JWH-JPR Document 82 Filed 12/28/20 Page 16 of 17 Page ID #:1637




     1   from any party.” Arbaugh v. Y&H Corp., 546 U.S. 500, 514 (2006). For the
     2   reasons stated above, however, the evidence does not show that Chattem is a
     3   California resident such that diversity jurisdiction is destroyed. Plaintiffs also
     4   argue that Chattem did not receive “formal” notice of removal and that
     5   Chattem has therefore not consented to removal. See 28 U.S.C. § 1446. The
     6   notice of removal, however, states that “Plaintiffs have not filed any proof that
     7   they have properly served Defendant Chattem, Inc.” and that Chattem’s
     8   consent to removal is therefore not required.44 See, e.g., Hernandez v. Ignite
     9   Restaurant Group, 917 F. Supp. 2d 1086, 1089 (E.D. Cal. 2013) (“there is no
    10   requirement for non-served defendants to join the petition for removal”).
    11   Accordingly, the Court finds no occasion to revisit its conclusion that it has
    12   subject matter jurisdiction over this action.
    13   D.    Evidentiary Objections
    14         Chattem objects to some of the evidence that Plaintiffs submit in support
    15   of their claim that Chattem has an office in Redondo Beach, California.45 The
    16   Court SUSTAINS these objections because the information that Plaintiffs
    17   submit is hearsay that lacks foundation. It is not clear, for instance, that
    18   Chattem (or any knowledgeable person) had any role in preparing the
    19   information listed on the website printouts regarding Chattem’s purported
    20   California office.
    21         Plaintiffs object to the Apgar Declaration and the Caldwell Declaration.46
    22   Apgar testifies that she is Assistant Secretary for Chattem,47 and Caldwell avers
    23   that she is Head of Sales and Trade Management for Sanofi, Inc., in which
    24
         44
    25          Notice of Removal at 10:7-12.
         45
                Def. Chattem, Inc.’s Evidentiary Objs. to Rahmes Decl. [ECF No. 47-2]
    26   at ¶¶ 1-4.
         46
    27          Pl.s’ Objs. to Evid. Submitted by Chattem. Inc. [ECF No. 46-2]; Pl.s’
         Objs. to Evid. Submitted by Chattem. Inc. on Reply [ECF No. 50].
    28   47
                Apgar Decl. 1:22-23.

                                                 -16-
Case 2:20-cv-03555-JWH-JPR Document 82 Filed 12/28/20 Page 17 of 17 Page ID #:1638




     1   capacity she oversees the sale of products by Chattem.48 The Court finds this
     2   foundation adequate and OVERRULES these objections.
     3                                V. CONCLUSION
     4         For the foregoing reasons, the Court GRANTS Chattem’s Motion and
     5   DISMISSES Plaintiffs’ claims for relief against Chattem for lack of personal
     6   jurisdiction.
     7         IT IS SO ORDERED.
     8
     9   Dated: December 28, 2020
                                               John W. Holcomb
    10                                         UNITED STATES DISTRICT JUDGE
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28   48
               Caldwell Decl. 1:22-24.

                                               -17-
